DETAILED ACTION
This office action is in response to the amendments/remarks filed on 11/23/2021. Claims 1-3, 5-16 are pending; claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous rejections under 35 USC 102 (a)(1) have been withdrawn in light of the amendment to claim 1.
Applicant’s arguments, with respect to the rejection(s) of claims 1, 3-5 under 102(a)(1) and the rejection(s) of claims 2, 6-9 under 103 have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made see rejections below.
The previous rejections of claim 10 under 35 USC 103 has been withdrawn in light of the statement concerning common ownership. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara (US 6425838)
Claim 1: A stator assembly for a hybrid module comprising: 

a stator segment (portion of 12) installed in the inner cylindrical surface (e.g. inner surface of 11); and 
a water jacket (24) fixed to the stator carrier to enclose a sealed chamber therebetween, wherein:
the stator carrier (11) or the water jacket comprises a radial wall with an aperture (e.g. hole where 90 is installed) ; and the stator assembly (12) is secured to a transmission case (31) for a multi-speed planetary transmission by a fastener (90) installed in the aperture.
Claim 8: wherein the stator segment is installed in the inner cylindrical surface (e.g. inner surface of 11) by shrink fitting (see col.3 lines 29-38)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 6425838) in view of Li (CN 204947807U).
Matsubara does not disclose the water jacket is fixed to the stator carrier by a pair of circumferential welds.
Li teaches electric/generator having stator (5, Fig.1a); a water jacket (see annotated Fig below) is fixed to the stator carrier (4) by a pair of circumferential welds (see annotated Fig below). 

    PNG
    media_image1.png
    899
    1862
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to attach the water jacket of Matsubara to the stator carrier by a pair of circumferential welds as suggested by Li for the purpose of providing more air tight and sealed chamber and increasing the service interval.

Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 6425838) in view of Suzuki (JP2009296718)
Claim 3: Matsubara discloses coolant flow path 24 is connected to radiator externally installed.  Matsubara does not disclose a fluid port fixed to the water jacket and arranged to guide into or out of the sealed chamber to cool the stator assembly.
Suzuki teaches motor (Figs.1-2, 10) having rotor (22) and stator assembly (21); fluid port (35) fixed to water jacket (55) and arranged to guide into or out of the sealed chamber to cool the stator assembly (21). 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ the fluid port fixed to water and arranged to guide fluid into or out of the sealed chamber to cool the stator assembly as taught by Suzuki in the invention of Matsubara so that it would circulate the lubrication oil to lubricate gears in transmission housing. 
5: Matsubara does not disclose a resolver stator, wherein: the stator carrier or the water jacket comprises an extension; and the resolver stator is fixed to the extension. 
Suzuki teaches motor (Figs.1-2, 10) having rotor (22) and stator assembly (21); a resolver stator (25b; Fig.2), wherein: 20the stator carrier or the water jacket comprises an extension (see annotated Fig. below); and the resolver stator is fixed to the extension.

    PNG
    media_image2.png
    605
    573
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ a resolver stator, wherein: the stator carrier or the water jacket comprises an extension; and the resolver stator is fixed to the extension as taught by Suzuki in the invention of Matsubara so that it would able detect the rotation of rotary shaft, and made less susceptible to electromagnetic noise generate from rotating machine. 

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 6425838) and Suzuki (JP2009296718) in view of Hattori (US 2012/0242186)
Claim 6: Matsubara and Suzuki disclose limitation as set forth in claim 5.  Suzuki discloses wherein the resolver stator is fixed to the extension by bolts (See page 2; the resolver stator is fastened with bolts to the outer surface of the bracket.) 
Suzuki does not disclose stator is fastened with rivets.
Hattori teaches a fastener (61, Fig.1) that fastens a stator to a housing 10, where the fastener may be a bolt or a rivet (see ¶ [0026])
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace bolt in invention of Matsubara Suzuki with rivet as taught by Hattori for the purpose to absorb vibrations and impact forces from stator. 

Claim 9: Matsubara does not disclose a resolver stator, wherein: the water jacket is disposed radially outside of the stator carrier and fixed to the stator carrier by a pair of circumferential welds at opposite ends of the sealed chamber; the water jacket comprises an extension extending axially away from the stator segment and radially inward; and the resolver stator is riveted to the extension.
Suzuki discloses a resolver stator (25b; Fig.2), wherein:5a water jacket (55) is disposed radially outside of the stator carrier (see annotated Fig. below) and fixed to the stator (12); the water jacket comprises an extension (see annotated Fig below) extending axially away from the stator segment and radially inward; and wherein the resolver stator is fixed to the extension by bolts (See page 2; the resolver stator is fastened with bolts to the outer surface of the bracket.)

    PNG
    media_image3.png
    376
    582
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a resolver stator, wherein: the water jacket is disposed radially outside of the stator carrier and fixed to the stator carrier by a pair of circumferential welds at opposite ends of the sealed chamber; the water jacket comprises an extension extending axially away from the stator segment and radially inward; and the resolver stator is fastened to the extension as taught by Suzuki in the of Matsubara so that it would able detect the rotation of rotary shaft, and made less susceptible to electromagnetic noise generate from rotating machine.
Suzuki does not disclose stator is fastened with rivets. Hattori teaches a fastener (61, Fig.1) that fastens a stator to a housing 10, where the fastener may be a bolt or a rivet (see ¶ [0026])
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace bolt in invention of Matsubara Suzuki with rivet as taught by Hattori for the purpose to absorb vibrations and impact forces from stator. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (US 6425838) and Suzuki (JP2009296718) in view of Haga (US 2007/0278876)
Claim 7: Matsubara and Suzuki do not disclose a high voltage bus bar electrically connected to the stator segment, wherein: the extension comprises an opening for connecting the high voltage bus bar to a high voltage transmission connector.
Haga teaches motor includes stator (Fig.1, 20); a high voltage bus bar (30) electrically connected to the stator segment (21a; see Fig.7), wherein: the extension 
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a high voltage bus bar electrically connected to the stator segment, wherein: the extension comprises an opening for connecting the high voltage bus bar to a high voltage transmission connector as taught by Haga in the invention Suzuki because it would allow the wires to be easily guided to the terminals of the bus bar even when the bus bar is used in the motor to connect the wires from the motor coils; therefore, it would achieve a reliable motor.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination neither discloses nor renders obvious a hybrid module; specifically, “a resolver stator fixed to the extension; and a resolver rotor fixed to the torque converter impeller and axially aligned with the resolver stator” and in combination with the remaining structure of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Frait (DE 102012219211) discloses hybrid module having motor stator S is securely fastened to the transmission housing by a series of annularly spaced screws extending through the laminated stack see Fig.4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659